Name: Council Regulation (EC) No 725/97 of 22 April 1997 amending Regulation (EEC) No 1789/81 laying down general rules concerning the system of minimum stocks in the sugar sector
 Type: Regulation
 Subject Matter: prices;  beverages and sugar;  management
 Date Published: nan

 Avis juridique important|31997R0725Council Regulation (EC) No 725/97 of 22 April 1997 amending Regulation (EEC) No 1789/81 laying down general rules concerning the system of minimum stocks in the sugar sector Official Journal L 108 , 25/04/1997 P. 0013 - 0013COUNCIL REGULATION (EC) No 725/97 of 22 April 1997 amending Regulation (EEC) No 1789/81 laying down general rules concerning the system of minimum stocks in the sugar sector THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), and in particular Article 12 (2) thereof,Having regard to the proposal from the Commission,Whereas Council Regulation (EEC) No 1789/81 of 30 June 1981 laying down general rules concerning the system of minimum stocks in the sugar sector (2) defines the factors for determining the amount to be levied in the event of disposal by sugar manufacturers of quantities of sugar forming part of the minimum stock under conditions other than those laid down; whereas one of those factors is the threshold price which was abolished with effect from 1 July 1995;Whereas the aforementioned amount should henceforth be set as a flat-rate amount fixed at the overall level resulting from the application of the same method as that applicable during the last marketing year of application of the threshold price for white sugar 1994/95; whereas, however, provision should also be made for it to be possible to reduce that flat-rate amount to take account of any major reduction of the intervention price for white sugar in the future,HAS ADOPTED THIS REGULATION:Article 1 In Article 6 of Regulation (EEC) No 1789/81 the second subparagraph shall be replaced by the following:'That amount shall be ECU 12,70 per 100 kilograms. The amount may be reduced in accordance with the procedure laid down in Article 41 of Regulation (EEC) No 1785/81, taking account of the amount of any reduction in the intervention price for white sugar.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 22 April 1997.For the CouncilThe PresidentJ. VAN AARTSEN(1) OJ No L 177, 1. 7. 1981, p. 4. Regulation as last amended by Regulation (EC) No 1599/96 (OJ No L 206, 16. 8. 1996, p. 43).(2) OJ No L 177, 1. 7. 1981, p. 39. Regulation as last amended by Regulation (EC) No 260/96 (OJ No L 34, 13. 2. 1996, p. 16).